Title: To Benjamin Franklin from Thomas Grenville, [22 June 1782]
From: Grenville, Thomas
To: Franklin, Benjamin


rue de Richelieu. Saturday. [June 22, 1782]
Mr. Grenville presents his Compliments to Mr Franklin, and had proposed to himself the pleasure of calling at Passy yesterday, but was so much occupied at Versailles that he had not time to stop in returning, & has been much occupied ever since. Mr de Vergennes will doubtless shew to Mr Franklin the copy of the Power he is desirous of seeing; and Mr Grenville learnt with great pleasure yesterday that Mr Franklin is enough recovered to propose to go to Versailles.
 
Endorsed: June 22
Notation: June 22. 1782
